14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jack Ray VIGUE, Plaintiff-Appellant,v.L.R. ROSS;  C.D. Young;  W.L. Panley;  L.W. Cox;  CarlPennington;  Lynda Burnett;  Rod Telsch;  RichardA. Young;  Louis B. Cei, Doctor;Patrick Gurnell;  Allyn R.Seilaff, Defendants-Appellees.
No. 93-6644.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1993.Decided Dec. 29, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.SSAT1Jack Ray Vigue, appellant pro se.
Karen Lynn Lebo, for appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order that dismissed his "Motion to Comply" in regard to a 1985 consent order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vigue v. Ross, No. CA-85-85-A (W.D. Va.  June 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.